
	
		II
		110th CONGRESS
		1st Session
		S. 1437
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 21, 2007
			Ms. Stabenow (for
			 herself, Mr. Obama,
			 Mr. Brown, Mr.
			 Reid, Mrs. Boxer,
			 Mr. Lieberman, Mr. Kerry, Mr.
			 Cardin, Mr. Durbin,
			 Mr. Menendez, Mrs. Feinstein, and Ms.
			 Landrieu) introduced the following bill; which was read twice and
			 referred to the Committee on Banking,
			 Housing, and Urban Affairs
		
		A BILL
		To require the Secretary of the Treasury to
		  mint coins in commemoration of the semicentennial of the enactment of the Civil
		  Rights Act of 1964.
	
	
		1.Short titleThis Act may be cited as the
			 Civil Rights Act of 1964 Commemorative
			 Coin Act.
		2.FindingsCongress finds that—
			(1)on December 1, 1955, Rosa Parks’ brave act
			 of defiance, refusing to give up her seat to a white person on a segregated bus
			 in Montgomery, Alabama, galvanized the modern civil rights movement and led to
			 the desegregation of the South;
			(2)on February 1, 1960, 4 college students,
			 Joseph McNeil, Franklin McCain, David Richmond, and Ezell Blair, Jr., asked to
			 be served at a lunch counter in Greensboro, North Carolina, and lunch counter
			 sit-ins began to occur throughout the South to challenge segregation in places
			 of public accommodation;
			(3)on May 4, 1961, the Freedom Rides into the
			 South began to test new court orders barring segregation in interstate
			 transportation, and riders were jailed and beaten by mobs in several places,
			 including Birmingham and Montgomery, Alabama;
			(4)Dr. Martin Luther King, Jr., was the
			 leading civil rights advocate of the time, spearheading the civil rights
			 movement in the United States during the 1950s and 1960s with the goal of
			 nonviolent social change and full civil rights for African Americans;
			(5)on August 28, 1963, Dr. Martin Luther King,
			 Jr., led over 250,000 civil rights supporters in the March on Washington and
			 delivered his famous I Have A Dream speech to raise awareness
			 and support for civil rights legislation;
			(6)Mrs. Coretta Scott King, a leading
			 participant in the American civil rights movement, was side-by-side with her
			 husband, Dr. Martin Luther King, Jr., during many civil rights marches,
			 organized Freedom Concerts to draw attention to the Movement, and worked in her
			 own right to create an America in which all people have equal rights;
			(7)the mass movement sparked by Rosa Parks and
			 led by Dr. Martin Luther King, Jr., among others, called upon the Congress and
			 Presidents John F. Kennedy and Lyndon B. Johnson to pass civil rights
			 legislation which culminated in the enactment of the Civil Rights Act of
			 1964;
			(8)the Civil Rights Act of 1964 greatly
			 expanded civil rights protections, outlawing racial discrimination and
			 segregation in public places and places of public accommodation, in federally
			 funded programs and employment and encouraging desegregation in public schools,
			 and has served as a model for subsequent anti-discrimination laws;
			(9)we are an eminently better Nation because
			 of Rosa Parks, Dr. Martin Luther King, Jr., and all those men and women who
			 have confronted, and continue to confront, injustice and inequality wherever
			 they see it;
			(10)equality in education was one of the
			 cornerstones of the civil rights movement;
			(11)on September 10, 1961, Dr. Martin Luther
			 King, Jr., wrote that African American students are coming to understand
			 that education and learning have become tools for shaping the future and not
			 devices of privilege for an exclusive few;
			(12)over its long and distinguished history,
			 the United Negro College Fund has provided scholarships and operating funds to
			 its member colleges that have enabled more than 300,000 young African Americans
			 to earn college degrees and become successful members of society;
			(13)those graduates include Dr. Martin Luther
			 King, Jr., as well as leaders in the fields of education, science, medicine,
			 law, entertainment, literature, the military, and politics who have made major
			 contributions to the civil rights movement and the creation of a more equitable
			 society;
			(14)Congress has an obligation to lead
			 America’s continued struggle to fight discrimination and ensure equal rights
			 for all; and
			(15)the year 2014 will mark the semicentennial
			 of the passage of the Civil Rights Act of 1964.
			3.Coin specifications
			(a)DenominationsThe Secretary of the Treasury (in this Act
			 referred to as the Secretary) shall mint and issue not more than
			 350,000 $1 coins, each of which shall—
				(1)weigh 26.73 grams;
				(2)have a diameter of 1.500 inches; and
				(3)contain 90 percent silver and 10 percent
			 copper.
				(b)Legal tenderThe coins minted under this Act shall be
			 legal tender, as provided in section 5103 of title 31, United States
			 Code.
			(c)Numismatic itemsFor purposes of section 5136 of title 31,
			 United States Code, all coins minted under this Act shall be considered to be
			 numismatic items.
			4.Design of coins
			(a)Design requirementsThe design of the coins minted under this
			 Act shall be emblematic of the enactment of the Civil Rights Act of 1964 and
			 its contribution to civil rights in America.
			(b)Designation and inscriptionsOn each coin minted under this Act there
			 shall be—
				(1)a designation of the value of the
			 coin;
				(2)an inscription of the year
			 2014; and
				(3)inscriptions of the words
			 Liberty, In God We Trust, United States of
			 America, and E Pluribus Unum.
				(c)SelectionThe design for the coins minted under this
			 Act shall be—
				(1)selected by the Secretary after
			 consultation with the Commission of Fine Arts; and
				(2)reviewed by the Citizens Coinage Advisory
			 Committee established under section 5135 of title 31, United States
			 Code.
				5.Issuance of coins
			(a)Quality of coinsCoins minted under this Act shall be issued
			 in uncirculated and proof qualities.
			(b)Commencement of issuanceThe Secretary may issue coins minted under
			 this Act beginning January 1, 2014, except that the Secretary may initiate
			 sales of such coins, without issuance, before such date.
			(c)Termination of minting
			 authorityNo coins shall be
			 minted under this Act after December 31, 2014.
			6.Sale of coins
			(a)Sale priceNotwithstanding any other provision of law,
			 the coins issued under this Act shall be sold by the Secretary at a price equal
			 to the sum of the face value of the coins, the surcharge required under section
			 7(a) for the coins, and the cost of designing and issuing such coins (including
			 labor, materials, dies, use of machinery, overhead expenses, and
			 marketing).
			(b)Bulk salesThe Secretary shall make bulk sales of the
			 coins issued under this Act at a reasonable discount.
			(c)Prepaid orders at a discount
				(1)In generalThe Secretary shall accept prepaid orders
			 for the coins minted under this Act before the issuance of such coins.
				(2)DiscountSale prices with respect to prepaid orders
			 under paragraph (1) shall be at a reasonable discount.
				7.Surcharges
			(a)Surcharge requiredAll sales shall include a surcharge of $10
			 per coin.
			(b)DistributionSubject to section 5134(f) of title 31,
			 United States Code, all surcharges which are received by the Secretary from the
			 sale of coins issued under this Act shall be promptly paid by the Secretary to
			 the United Negro College Fund (UNCF) to carry out the purposes of the Fund,
			 including providing scholarships and internships for minority students and
			 operating funds and technology enhancement services for 39 member historically
			 black colleges and universities.
			(c)AuditsThe United Negro College Fund shall be
			 subject to the audit requirements of section 5134(f)(2) of title 31, United
			 States Code, with regard to the amounts received by the Fund under subsection
			 (b).
			
